Citation Nr: 1526349	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis with calcaneal spurs.
 
2.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) prior to July 30, 2013?
 
3.  What initial evaluation is warranted for PTSD as of July 30, 2013?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his spouse
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from February 2006 to February 2011.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The Veteran testified before the Board at an October 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.
 
The question what initial evaluation is warranted for PTSD since July 30, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Bilateral plantar fasciitis with calcaneal spurs has been manifested throughout the appeal period by chronic bilateral foot pain and stiffness requiring but not fully resolved by orthotics.
 
2.  Prior to July 30, 2013, PTSD was not manifested by more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for an initial evaluation of 10 percent, but not greater, for left plantar fasciitis with calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2014).
 
2.  The criteria for an initial evaluation of 10 percent, but not greater, for right plantar fasciitis with calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284.
 
3.  The criteria for an initial evaluation greater than 30 percent for PTSD prior to July 30, 2013, were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded VA examinations to address his claimed disabilities.  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The Veteran testified at an October 2014 Board hearing, at which the undersigned explained the issues on appeal and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
 
Analysis
 
Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Plantar Fasciitis
 
Service connection for bilateral plantar fasciitis was granted by the April 2012 rating decision on appeal, and an initial noncompensable evaluation was assigned.  The Veteran asserts his service-connected plantar fasciitis warrants a compensable evaluation throughout the appeal period.
 
Plantar fasciitis has been evaluated under Diagnostic Code 5276, for acquired flat foot.  38 C.F.R. § 4.71 (2014).  Mild flat foot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  
 
Moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  
 
Severe flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. 
 
Also applicable to the Veteran's claim is Diagnostic Code 5284, pertaining to other foot injuries.  Pursuant to this Diagnostic Code, 20 and 10 percent evaluations are warranted for moderately severe and moderate foot injuries, respectively.  See 38 C.F.R. § 4.71a.
 
The Veteran testified at the October 2014 Board hearing that he has been issued bilateral orthotic foot insoles which work to a certain degree but do not resolve the condition.  He reported having the most pain when he first woke in the morning, with foot stiffness, and while he works, as he is on his feet for up to 12 hours per day.  He further testified that he experienced daily pain and stiffness related to his bilateral foot disability.
 
At a July 2011 VA examination, the Veteran reported constant mild pain, 3 out of 10, without swelling or instability.  He uses orthotic heel pads with good response.  Walking was limited to less than a mile, and standing to 30 minutes.  Flare-ups are moderate (5 out of 10), occurring every day and lasting for several hours.  On examination, there was full architecture of the arches with point tenderness at the attachment of the plantar fascia.  X-rays showed posterior calcaneal bone spurs.
 
A December 2011 VA podiatry consult notes the Veteran complained of plantar and posterior heel pain bilaterally, with the left foot generally worse than the right.  He was more symptomatic at the end of the day after walking most of the day in boots.  He described the pain as throbbing and morning stiffness.  Examination found a prominent lateral posterior heel right worse than left.  Physical examination revealed that the plantar heels were mildly symptomatic with pressure.  Subsequent VA treatment records note the Veteran continued to complain of bilateral foot pain with symptoms improved after receiving orthotics.
 
At a February 2013 VA examination, the Veteran reported pain with prolonged standing and wearing custom work boots, which works well for him.  Examination revealed tenderness on the soles of the feet with x-ray evidence of bilateral calcaneal bone spurs.  
 
In light of the Veteran's testimony, which the Board finds persuasive, as well as the VA treatment records and examination reports of record, and after resolving reasonable doubt in the Veteran's favor, the Board finds that separate initial evaluations of 10 percent are warranted for the Veteran's right and left plantar fasciitis with calcaneal bone spurs, resulting in "moderate" foot injuries of each foot pursuant to Diagnostic Code 5284.  In this regard, while the Veteran's bilateral foot pain is helped by orthotics, it is not fully resolved, as he continues to experience some pain and stiffness, especially after prolonged periods of standing.  However, when viewed in light of the absence of malalignment, marked pronation or abduction, characteristic calluses or more than slight tenderness, the Board finds that the Veteran's bilateral plantar fasciitis does not more closely approximate a "moderately severe" foot injury for either the left or right foot.  As such, an initial evaluation in excess of 10 percent is not warranted for either foot at any point during the appeal period.  
 
Therefore, in viewing the evidence of record in its entirety, and affording the Veteran the benefit-of-the-doubt, the Board finds that his service-connected bilateral plantar fasciitis warrants separate initial evaluations of 10 percent for both the right and left foot.
 
PTSD prior to July 30, 2013
 
Service connection for PTSD was granted by the April 2012 rating decision now on appeal, and an initial 10 percent evaluation was assigned.  An August 2013 rating decision awarded an initial 30 percent evaluation throughout the appeal period.  The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluation.  
 
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130.
 
A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).
 
The DSM-IV contemplates that the global assessment of functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While global assessment of functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2014).
 
Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence considered in determining the level of impairment is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.
 
The Veteran was provided a VA examination in July 2011, at which time he reported problems with sleep and anxiety.  He reported feeling irritable on the job, but able to manage it by walking away.  He had a good relationship with his wife, but can sometimes be irritable and withdrawing.  He denied having close friends, but he did have five to six casual friends he sees twice a week.  On examination, he was alert, oriented and attentive with a mildly dysphoric mood and constricted affect.  His speech was regular in rate and rhythm without evidence of psychomotor agitation and retardation.  He was generally cooperative with fair eye contact and logical and coherent thought process.  His thought content was devoid of auditory or visual hallucinations, and no delusion content was noted.  Finally, he denied thoughts of hurting himself or others.  He denied a history of suicidal thought, and his memory and concentration were intact.  A diagnosis of PTSD was rendered and global assessment of functioning score of 60, representing moderate symptoms, was assigned.
 
At a February 2013 VA examination, the Veteran reported variable sleep pattern with nightmares once or twice per month.  He also reported intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle response and difficulty relating to others, with one close friend outside of family.  He denied feeling hopeless and denied current suicidal and homicidal ideation.  Mental status examination found symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner found the Veteran's PTSD results in a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress due to mild or transient symptoms.  He was assigned a global assessment of functioning score of 62, representing some mild symptoms.
 
VA treatment records generated during this period reflect similar symptomatology. For example, a November 2011 mental health note indicates the Veteran presented with a depressed, sad and emotional mood with restricted affect.  He was well-groomed, slightly guarded and made good eye contact.  In January 2012, the Veteran reported nightmares about twice per month and an avoidance of large crowds with some flashbacks.  He endorsed some depression, low energy and motivation but functioned okay at work.  
 
September and December 2012 mental health notes indicate the Veteran had a fair relationship with his wife and parents with little contact with his siblings.  He was alert and oriented to time, person and place, and found to have good eye contact, was cooperative and appeared appropriately groomed.  There was some hypervigilance but no hallucinations.  Finally, in July 2013, the Veteran reported unshaven, dressed in work clothes with appropriate hygiene, cooperative mood and good eye contact.  His speech was normal in tone wind rate, and thought process linear.  He endorsed no suicidal or homicidal ideation, and was alert and oriented to time, person and place.  Even though the Veteran at the time indicated he intended to return to school, he later testified that he walked out on enrollment day due to panicking in a large crowd.  See October 2014 Board hearing transcript at 6.
 
After considering the reports of the July 2011 and February 2013 VA examinations and VA treatment records, the Board finds that the preponderance of the evidence is against entitlement to initial evaluation in excess of 30 percent.  In this regard, there is no evidence that PTSD is manifested by such symptoms as reduced reliability and productivity.  The appellant's affect was never shown to be manifested by signs such as a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  Indeed, examination in July 2011 specifically found the appellant's speech to be regular in rate and rhythm and without evidence of psychomotor agitation or retardation.  The appellant consistently denied hallucinations, and there was no evidence of suicidal or homicidal ideation.  While the appellant did suffer from a depressed mood, sleep problems, and difficulty maintaining effective work and social relationships, on balance examiners assigned global assessment of functioning scores to reflect mild, or at worst, moderate symptoms.  As such, the Board finds that the preponderance of the evidence is against entitlement to an initial rating prior to July 30, 2013, in excess of 30 percent.
 
Final Considerations
 
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-scheduler basis.  The symptoms associated with the Veteran's disabilities (e.g., bilateral foot pain requiring orthotics and occupational and social impairment due to such symptoms as anxiety and irritability) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the scheduler criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to an initial 10 percent evaluation for left foot plantar fasciitis with calcaneal spur is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to an initial 10 percent evaluation for right foot plantar fasciitis with calcaneal spur is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.  


REMAND
 
At the October 2014 Board hearing, the Veteran testified that he has continued to receive individual treatment for his PTSD at the Rock Hill VA facility.  The most recent VA treatment records associated with the claims file are dated July 30, 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.
 
In addition, the Veteran testified that symptoms related to his PTSD have worsened since his last VA examination.  For example, he stated that anxiety experienced in large crowds have worsened since the fall of 2013.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment records for PTSD generated by VA facilities since July 30, 2013, must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.
 
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological and social impairment due to PTSD.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  A complete rationale should be given for all opinions and conclusions expressed.
 
The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 .
 
3.  After the above has been completed, review the additional development to ensure it is in compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.
 
4.  Readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
 
The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


